 1                                                                      Hon. Christopher M. Alston
                                                                                          Chapter 7
 2                                                                      Hearing Date: June 18, 2021
                                                                            Hearing Time: 9:30 a.m.
 3
                                                                          Hearing Site: Telephonic
 4                                                                     Response Date: June 11, 2021

 5

 6
                              UNITED STATES BANKRUPTCY COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9 IN RE:

10                                                      Chapter 7
11       SAMIA EL-MOSLIMANY,                            No. 18-14820-CMA
12
                                                       DECLARATION OF ANTHONY S. WISEN
13                                                     IN SUPPORT OF CREDITOR HAYAT
                                   Debtor.             SINDI’S OBJECTION TO TRUSTEE’S
14                                                     MOTION TO APPROVE COMPROMISE
                                                       AND SETTLEMENT OF ADVERSARY
15                                                     PROCEEDING 19-2-0116 CAPTIONED AS
16                                                     BROWN V. AL-YOUSEF

17

18

19          I, Anthony S. Wisen, declare as follows:

20
            1.      I am an attorney with the Law Offices of Anthony S. Wisen, PLLC, counsel to
21
     plaintiff Hayat Sindi (“Plaintiff” or “Dr. Sindi”). My WSBA number is 39656. I am
22
     competent to make this Declaration. I have personal knowledge of, or have confirmed through
23
     my review of court filings and publicly recorded documents, the facts stated in this Declaration
24
     and know them to be true and correct.
25

26                                                                              Law Offices of Anthony S.
                                                                                     Wisen, PLLC
     DECLARATION OF ANTHONY S. WISEN - 1
27                                                                                  2208 NW Market St., # 502
                                                                                       Seattle, WA 98107
                                                                               206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA        Doc 175      Filed 06/11/21    Ent. 06/11/21 15:15:50              Pg. 1 of 4
 1
            2.      Plaintiff brought suit against Samia El-Moslimany (“Defendant”) and Ann El-
 2
     Moslimany on January 25, 2013 in Massachusetts State Court.
 3
            3.      A true and correct copy of the First Circuit’s opinion in the matter Hayat Sindi
 4
     v. Samia El-Moslimany and Ann El-Moslimany, 896 F.3d 1 (2018) (the “First Circuit
 5
     Opinion”) is attached as Exhibit A hereto.
 6

 7          4.      On February 27, 2017, Dr. Sindi recorded a Notice of Judgment Lien Against

 8   Homestead Property and an official copy of the Amended Final Judgment in the King County

 9   Real Property Records under Assessor’s Number 20170227001230. A true and correct copy of

10   the recorded document is attached as Exhibit B hereto.

11          5.      A true and correct copy of the Second Amended Final Judgment entered on
12   August 17, 2018 in the district court is attached as Exhibit C hereto.
13
            6.      Dr. Sindi registered the Second Amended Final Judgment in King County
14
     Superior Court under Case No. 18-2-22410-1 KNT, and on September 25, 2018, recorded the
15
     resulting Foreign Judgment in the King County Real Property Records under Assessor’s
16
     Number 20180925000965. A true and correct copy of the recorded document is attached as
17
     Exhibit D hereto.
18
            7.      Attached as Exhibit E hereto is a true and correct copy of the Declaration of Rik
19
     Jones, filed on April 9, 2021 in Case No. 18-4820-CMA at Dkt. No. 150.
20

21          8.      Attached as Exhibit F hereto is a true and correct copy of the Notice of Hearing

22   on Trustee’s Motion to: 1) Approve Compromise and Settlement; 2) Authorizing Listing of

23   Property for Sale; 3) to Employ Realtor; or Alternatively, 4) to Compel Turnover of Property

24   of the Estate, filed on April 9, 2021 in Case No. 18-4820-CMA at Dkt. No. 148.

25

26                                                                              Law Offices of Anthony S.
                                                                                     Wisen, PLLC
     DECLARATION OF ANTHONY S. WISEN - 2
27                                                                                  2208 NW Market St., # 502
                                                                                       Seattle, WA 98107
                                                                               206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 175     Filed 06/11/21      Ent. 06/11/21 15:15:50            Pg. 2 of 4
 1
            9.       Attached as Exhibit G hereto is a true and correct copy of the Agreement to
 2
     Market Property, effective April 30th, 2021.
 3
            10.      Attached as Exhibit H hereto is a true and correct copy of a screenshot with
 4
     respect to the property at 2655 SW 151st Pl., Burien, WA, that I obtained from Zillow.com on
 5
     June 9, 2021.
 6

 7          11.      Attached as Exhibit I hereto is a true and correct copy of a information with

 8   respect to the property at 2655 SW 151st Pl., Burien, WA, that I obtained from Redfin.com on

 9   June 9, 2021.

10          I declare under penalty of perjury under the laws of the State of Washington that the
11   foregoing is true and correct to the best of my knowledge and belief.
12
             DATED this 11th day of June, 2021.
13

14                                                  Law Offices of Anthony S. Wisen, PLLC
                                                    Attorneys for Hayat Sindi
15
                                                    By     /s/ Anthony S. Wisen
16
                                                           Anthony S. Wisen, WSBA #39656
17                                                         1752 NW Market St., #709
                                                           Seattle, WA 98107
18                                                         Tel: (206) 418-8720
                                                           Email: tony@wisenlaw.com
19

20

21

22

23

24

25

26                                                                               Law Offices of Anthony S.
                                                                                      Wisen, PLLC
     DECLARATION OF ANTHONY S. WISEN - 3
27                                                                                   2208 NW Market St., # 502
                                                                                        Seattle, WA 98107
                                                                                206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA         Doc 175      Filed 06/11/21     Ent. 06/11/21 15:15:50             Pg. 3 of 4
 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on June 11, 2021, I caused the foregoing to be electronically filed
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of such
 4
     filing to those attorneys of record registered on the CM/ECF system.
 5

 6          DATED this 11th day of June, 2021
 7
                                                  /s/ Anthony S. Wisen
 8
                                                  Anthony S. Wisen, WSBA #39656
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                               Law Offices of Anthony S.
                                                                                      Wisen, PLLC
     DECLARATION OF ANTHONY S. WISEN - 4
27                                                                                   2208 NW Market St., # 502
                                                                                        Seattle, WA 98107
                                                                                206.418-8720 · tony@wisenlaw.com




     Case 18-14820-CMA        Doc 175      Filed 06/11/21     Ent. 06/11/21 15:15:50              Pg. 4 of 4
